Citation Nr: 0533928	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  02-15 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.  

2.  Entitlement to service connection for lung cancer, 
claimed as secondary to nicotine dependence and/or asbestosis 
exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1956 to February 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the veteran 
entitlement to service connection for nicotine dependence and 
for lung cancer, claimed as secondary to tobacco use.    

The veteran has also perfected for appeal as a separation 
issue entitlement to service connection for lung cancer 
secondary to asbestos exposure.  However, because the veteran 
has already claimed, and perfected an appeal of, entitlement 
to service connection for lung cancer as secondary to tobacco 
use, these issues are merged into a single issue.  The Board 
finds the veteran is seeking a single benefit, entitlement to 
service connection for lung cancer, albeit under different 
theories of entitlement.  Therefore, these issues may be 
considered as one.  

The veteran requested personal hearings at the RO before both 
a Veterans Law Judge and a decision review officer; however, 
he withdrew these requests before any such hearings were 
scheduled.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  Competent medical evidence has not been presented 
indicating onset of nicotine dependence during military 
service.  

3.  Competent medical evidence has not been presented 
indicating the veteran's squamous cell carcinoma of the lung 
began during military service or within a year thereafter, or 
was the result of in-service tobacco use.  

4.  Competent medical evidence has not been presented 
indicating the veteran's squamous cell carcinoma of the lung 
was the result of in-service asbestos exposure.  


CONCLUSIONS OF LAW

1.  Claimed nicotine dependence was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

2.   Squamous cell carcinoma, claimed as secondary to tobacco 
use and/or asbestos exposure, was not incurred in, or 
aggravated by, active military service, and may not be 
presumed to have been incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via RO letters issued in March 2001 and 
May 2003; and the rating decisions, statements of the case, 
and supplemental statement of the case issued since 1997 to 
the present.  In addition, these documents provided the 
veteran with specific information relevant to the VCAA.  
Thus, no further notices are required.  See Quartuccio, 
supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c) (2005).  In this case, all identified and 
available evidence has been obtained, including all relevant 
treatment records and examination reports.  In this respect, 
the Board notes that all private medical treatment records 
made known to VA have been obtained.  The veteran was also 
notified of the above development via the RO's letters and 
other mailings to the veteran.  No response or additional 
records have been received to the present.  The RO has also 
obtained the veteran's medical treatment records and 
examination reports from the Tampa, Florida, VA medical 
center, where he has received treatment.  Thus, the Board 
finds that no additional evidence, which may aid the 
veteran's claims or might be pertinent to the bases of the 
claims, has been identified or remains outstanding, and the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the statements of the case and the supplemental statement of 
the case, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claims discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in December 1999) 
and appealed prior to VCAA enactment.  The Court acknowledged 
in Pelegrini that where, as here, the § 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial December 1999 adjudication, the appellant has not 
been prejudiced thereby.  The content of the notices provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

II. Service connection - Nicotine dependence

The veteran seeks service connection for acquired nicotine 
dependence.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted.  That law added 38 U.S.C.A. §  
1103(a), which prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service for claims filed after June 9, 1998.  
See 38 U.S.C.A. § 1103(a) (West 2002); see also 38 C.F.R. 
§ 3.300(a) (2005).  However, by its terms, 38 U.S.C.A. 
§ 1103(a) applies only to claims filed after June 9, 1998.  
Because the appellant's claim was received in December 1997, 
the statute does not apply in his case, and prior opinions of 
VA's General Counsel which permit the award of service 
connection based on tobacco use during service must be 
considered.  

In 1993, VA's General Counsel held that direct service 
connection of a disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service.  VAOPGCPREC 2-93 (January 13, 1993).  

In addition, the VA General Counsel has found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 
38 C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97 (May 13, 
1997).  In a May 5, 1997, VA memorandum to VA's General 
Counsel, the Under Secretary of Health affirmed that nicotine 
dependence may be considered a disease for VA benefit 
purposes.  

In the present case, the veteran has stated he first began 
smoking regularly during military service, and smoked on a 
regular basis thereafter until he finally quit in the late 
1990's.  Private medical treatment records confirm that in 
1997, he was diagnosed and treated for squamous cell 
carcinoma of the lung, requiring a lobectomy.  

In August 1998, the veteran underwent VA psychiatric 
examination to determine if a diagnosis of nicotine 
dependence was warranted.  The veteran reported that prior to 
entering military service, he had a cigarette "here and 
there" but did not begin smoking regularly until service.  
He smoked a pack a day during service, and continued such 
usage post-service.  He was aware that cigarettes were not 
healthy, but was not aware of the more severe health 
implications.  He had several failed attempts to quit tobacco 
use before he was finally successful.  After interviewing the 
veteran, the VA psychiatrist determined the veteran did not 
meet the full medical criteria for nicotine dependence.  

Based on this medical evidence, service connection for 
nicotine dependence must be denied.  The remainder of the 
evidence does not reflect a diagnosis of nicotine dependence 
which was incurred during military service.  No private 
medical examiner has suggested the veteran developed acquired 
nicotine dependence during military service.  While VA 
medical examination was afforded the veteran in August 1998, 
a VA psychiatrist found a diagnosis of nicotine dependence 
was not warranted at that time.  In the absence of any 
evidence to the contrary, service connection for nicotine 
dependence must be denied.  

The veteran himself has suggested his nicotine dependence 
first began during active military service; however, as a 
layperson, his opinions regarding medical diagnosis, 
etiology, and causation are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim, as competent evidence of the onset of 
nicotine dependence during military service has not been 
presented.  Therefore, service connection for nicotine 
dependence must be denied.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Service connection - Lung cancer

The veteran seeks service connection for lung cancer, 
diagnosed as squamous cell carcinoma of the lung.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2005).  Service connection may also be 
awarded for certain disabilities, such as malignant tumors, 
which manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran has claimed his squamous cell carcinoma of the 
lung is secondary to either tobacco use or asbestos exposure, 
or a combination thereof, during military service.  These 
theories of entitlement will each be considered in turn.  

A. Lung cancer secondary to tobacco use

In considering the veteran's claim of lung cancer secondary 
to tobacco use in service, the Board notes that service 
connection for nicotine dependence has already been denied 
within this decision.  Even assuming he began smoking during 
military service, he was on active duty less than a year, 
with over 30 years of post-service tobacco use thereafter.  
According to the August 1998 VA examination report, "[i]t is 
unlikely that the in-service use of tobacco products resulted 
in the claimed disability."  The examiner also concluded 
that had the veteran only smoked during military service and 
quit thereafter, "his chances of developing lung cancer 
would have been equivalent to the general population."  

While the veteran has submitted private medical evidence 
indicating a nexus between his tobacco use and his subsequent 
development of lung cancer, no private examiner has 
differentiated between the veteran's brief period of tobacco 
use during military service, and his 30+ years of use 
thereafter.  Thus, the medical opinions of record do not 
address the question of whether the veteran's in-service 
tobacco use resulted in his squamous cell carcinoma of the 
lung.  The veteran's private medical examiners have confirmed 
only that his extensive tobacco use in total likely resulted 
in his development of squamous cell carcinoma of the lung.  
In light of the August 1998 VA medical opinion suggesting the 
veteran's in-service tobacco use did not elevate his 
probability of developing lung cancer beyond that of the 
general population, service connection for squamous cell 
carcinoma secondary to tobacco use must be denied.  

The veteran himself has suggested his tobacco use in service 
resulted in his subsequent development of squamous cell 
carcinoma of the lung.  However, as a layperson, his 
statements regarding medical diagnosis, causation, and 
etiology are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Service connection on a direct basis is also not warranted, 
as the medical record indicates squamous cell carcinoma was 
not incurred during military service, or within a year 
thereafter.  Carcinoma of the lung was not first diagnosed 
until 1997, many years after the veteran's 1957 service 
separation.  Overall, the preponderance of the evidence is 
against the award of service connection for lung cancer, 
claimed as secondary to tobacco use, on any basis.  

B. Lung cancer secondary to asbestos exposure

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims.  VAOPGCPREC 04-2000 (April 13, 2000).  

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using criteria specified by VA.  
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  The latency period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of disease.  M21-1, 
Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An 
asbestos-related disease can develop from even brief exposure 
to asbestos.  Id.  

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000); Ashford v. 
Brown, 10 Vet. App. 120, 123-24 (1997) (while holding that 
the veteran's claim had been properly developed and 
adjudicated, the Court indicated that the Board should have 
specifically referenced the DVB Circular and discussed the 
RO's compliance with the Circular's claim-development 
procedures).  In this case, the record shows that the RO 
complied with these procedures.  The RO sent the appellant a 
letter in March 2001 requesting these details, and he 
provided some information thereafter related to his in-
service asbestos exposure.  

Pursuant to the aforementioned VA directives, the veteran's 
claim was submitted to the Navy Medical Liaison for an 
asbestos exposure assessment.  The Navy Liaison responded by 
stating it was impossible to determine the veteran's exact 
asbestos exposure, but given his military occupational 
specialty as a Seaman's Apprentice, the probability of his 
exposure was "minimal."  Nevertheless, the Board does note 
that the veteran served aboard the U.S.S. Wisconsin during a 
time period for which the Navy concedes the use of asbestos 
as an insulating material aboard U.S. naval vessels.  
Subsequent to service, the veteran worked in the construction 
field, with an unknown history of asbestos and/or other 
hazardous exposure.  

In support of his claim, the veteran has submitted a February 
1999 medical opinion statement from B.J., M.D., a private 
physician who treated the veteran for his squamous cell 
carcinoma of the lung in 1997.  Dr. J. noted both the 
veteran's history of asbestos exposure, and his "30 pack 
year history of smoking."  The doctor also observed that a 
"strong association" existed "between squamous cell 
carcinoma of the lung and underlying smoking history and 
prior asbestos exposure."  However, the doctor also stated 
the veteran was "predisposed to malignancy" secondary to 
his "heavy smoking history" and that this was "one of the 
main factors for his malignancy at a relatively young age."  

While Dr. J.'s opinion confirms the veteran's prior asbestos 
exposure played a possible role in the development of 
squamous cell carcinoma of the lung, his opinion clearly 
suggests the veteran's "heavy smoking history" was the 
primary factor.  The Board also notes that Dr. J. did not 
review the veteran's service medical or personnel records, or 
otherwise had any other indication of the veteran's degree of 
actual in-service asbestos exposure.  Thus, although the 
Board finds the doctor to be a competent medical expert, it 
also must conclude his statement is vague, speculative, and 
not definitive of a cause and effect relationship.  The 
doctor noted only that asbestos exposure, combined with the 
veteran's extensive smoking history, had a "strong 
association" with the development of squamous cell 
carcinoma, but did not indicate the veteran's asbestos 
exposure, in and of itself, would have resulted in the likely 
development of lung cancer.  As was already noted above, the 
asbestos exposure assessment provided the Navy suggested the 
veteran's exposure would likely only have been "minimal."  
Thus, the mere possibility of a medical nexus between the 
veteran's minimal exposure and his subsequent squamous cell 
carcinoma is speculative and does not rise to the level of 
probable or even at least as likely as not.  For this reason, 
service connection for lung cancer as secondary to asbestos 
exposure must be denied.  

The veteran himself has suggested his asbestos exposure in 
service resulted in his subsequent development of squamous 
cell carcinoma of the lung.  However, as a layperson, his 
statements regarding medical diagnosis, causation, and 
etiology are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for squamous cell 
carcinoma of the lung.  Competent evidence has not been 
presented indicating the veteran's lung cancer was the result 
of either tobacco use or asbestos exposure during military 
service; therefore, service connection must be denied.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for nicotine dependence is denied.  

Service connection for squamous cell carcinoma of the lung, 
claimed as secondary to tobacco use and/or asbestos exposure, 
is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


